Case 2:20-cv-02193-ODW-MAA Document 14

Filed 03/25/20

Page lof2 Page ID #:43

 

 

 

 

 

 

POS-010
ATTORNEY GR PARTY WITHOUT ATTORNEY Wamne, State Bar aunbor and address): FOR COURT USE ONLY
Josenh KR Manning Jr Esa SBN D338i
— MANNING LAW APC
20062 SW Birch St #200
Newport Beach. CA 92666
TELEPHONE 6D.: 949-200-8755 PAX NO. (Optionadl:
E-MAIL ADDRESS (Optional:
ATTORNEY FOR (ame): Plaintiff Anthony Bouyer, an jiadividual
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
STREET ADDRESS: 350 W [st Street
MAILING ADDRESS: came
CTY ANG ZIPOODE: Los Anyeles CA 90012
SRANCH NAME Western Division
PLAINTIFF/PETITIONER: Anthony Bouyer, an individual CASE NUMBER
. . ae oa oo 2:20 ev 02193
DEFENDANTRESPONDENT: |2f72na Investment LLC a Calitornia limited liability company et al
_ ) Ret No. or File No
PROOF OF SERVICE OF SUMMONS

 

 

 

(Separate proof of service is required for each party served)
1. At the time of service | was at least 18 years of age and net a party to this action.

2. | Served copies of:
& Lv summons
complaint
Alternative Dispute Ressiution (ADR) package

cross~cormplaint

me ao g
KUNDAN A

a
a

Tarzana Investment LLC a California limited liability company

o

. _ Certification and Notice of Interested
other (specify documents). or Court Directed ADR Program.

Civil Case Cover Sheet (served in complex cases only)

. Party served (specify name of party as shown on documents served):

Parties. Notice of Assignment, Notice to Parties

. Person (other than the party in item 34) served on behalf of an entity or as an authorized agent (and not a person

under item Sb on whom substituted service was made) (specify name and relationship to the Party named in item 3a):

Alan K Abrams/ Agent for Service

4. Address where the party was served:
1875 Century Park East Ste 1750 Century City, CA 90067

5. | Served the party (check proper box)

a. } by personal service. | personaily dalivered the documents listed in item 2 to

6 7]

receive service of process for the party (1) on (date):

the party or person authorized to

(2) at {time}:

by substituted service. On (date): 4/16/2020 at (lime): 2:09 pm left the documents listed in item 2 with or
in the presence of (name and tite or relationship to parson indicated in item 3):

Karina M

aron - person on charge authorized to aceept

(i) (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

22) (J
a CI

4)

(home) a competent member of the household {ai least 18 years of age) at the dwelling house or usual
piace of abode of the party. | informed him or her of the general nature of the papers,

(physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. { informed

him or her of the general nature of the papers.

| thereafter mailed thy first-class, postage prepaid) copies of the documents to the person to be served

at the piace where the copies weg left (Code Civ. Proc. § 415.20

 

. mailed the documents on

 

(date), .179-GG trom (city): Wve wn CB orf] aceciaration of Mailing is attached.
(5) [~] l attach a dectaration of diligence stating actions taken first to attempt personal service.
_ Page 1 of 2
ie ao Mansatony Use PROOF OF SERVICE OF SUMMONS Code of Cli Procedure, § 4417.10

POS-O010 fRev January ¢, 2007]
Case 2:20-cv-02193-ODW-MAA Document 14 Filed 03/25/20 Page 2 o0f2 Page ID #:44

 

 

[ PLAINTIFE/PETITIONER. Anthony Bouver. an individual CASE NUMBER:
2:20 ev 62193

 

[derenD ANT/RESPONDENT: Tarzana Investment LLC a California limited Hability company et al

 

 

Bo. (7 by mail and acknowledgment of receipt of service. | mailed tha documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,
(1) on {date}: (2) trom {city}:
(3) [[] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
__ tome. (Attach completed Notice and Acknowledgement of Recaipt,) (Code Civ, Proc, § 415.30.)
(4) [7] to an address outside California with retum receipt requested. (Code Civ, Proc., § 415.40.)

d. [77] by other means (specify means of service and authorizing code section):

Cc] Additionai page describing service is attached.

€. The "Notice to the Person Served" (on the summons) was completed as follows:
a. as an individual defendant.
as the person sued under the fictitious name of {spacify):

as occupant.

b.
£.
d On behalf of (specify): Tarzana Investment LLC a California limited liability company

goog

under the following Code of Civil Procedure section:

("I 418,10 {corporation) CI 415.95 (business organization, form unknown}
[7} 416.26 (defunct corporation) [7J 416.60 (minor)

C7] 416.30 (joint stock company/association) [7] 416.70 (ward or conservatee)

CI 416.40 {association or partnership) [J 416.90 (authorized person)

[') 416.50 (public entity) C77 415.48 (occupant)

L$ other: Te, p : * sll.
7. Person who served papers LE} other (Top | U\p CUM

a Name: Adriana M Achucarro i rec
b. Address: 2390 £ Orangewood Ave #530, Anaheim, CA 92806 ;

Telephone number 949.305-9108
The fee for service was. $ ¢¢
fam:

® an

(1) [77] nota registered California process server.

27 exempt from registration under Business and Professions Code section 22350ib).

(3) Lv] 4 ragistered California Process server: .
() ["] owner [—"] employee independent contractor.
{ii} Ragistration No: 2g08
(iit} County: Orange

 

 

 

 

8. I deciare under penalty of perjury under the laws of the State of California that the foregoing is true and correct

    

 

 

    

 

 

or
9. [°"] 1am a California sheriff or marshal and | certify that the foregoing is true And correct
a
ot
Date: 3/23/2020
c yo

Adriana M Achagarro » ;

(NAME OF PERSON AMO SERVED PAPERS/SHERIFF OR MARSHAL} / (SIGNATURE }
POS030 (Rey. Janugy 4, 2007) Page 2 of 2

PROOF OF SERVICE OF SUMMONS
